Exhibit 10.1

CONSENT AND AMENDMENT NO. 1
Dated as of March 27, 2014
to
CREDIT AGREEMENT
Dated as of July 16, 2013

THIS CONSENT AND AMENDMENT NO. 1 (this “Amendment”) is made as of March 27, 2014
by and among Teleflex Incorporated, a Delaware corporation (the “Borrower”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), under that
certain Credit Agreement dated as of July 16, 2013 by and among the Borrower,
the Guarantors party thereto, the Lenders and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent grant their consent to the Specified Transactions (as
defined below) and agree to certain amendments to the Credit Agreement;

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Consent. The Borrower has informed the Lenders and the Administrative Agent
of certain transactions contemplated by the document with the title “Vidacare
Integration – Legal Structure” and the appendices thereto (the “Specified
Transactions”), which document was posted to Intralinks on March 17, 2014.
Subject to the satisfaction of the conditions precedent set forth in Section 4
below, notwithstanding Sections 6.01 and 6.05 of the Credit Agreement, the
Administrative Agent and the Lenders party hereto hereby agree that the
Specified Transactions shall be deemed to be permitted under the Credit
Agreement. This specific consent applies only to the Specified Transactions and
only for the express circumstances described above. This specific consent shall
not be construed to constitute (i) a waiver of any other event, circumstance or
condition or of any other right or remedy available to the Administrative Agent
or any Lender pursuant to the Credit Agreement or any other Loan Document or
(ii) a course of dealing or a consent to any departure by the Borrower from any
other term or requirement of the Credit Agreement.

2. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 4 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Dollars or any Foreign Currency and for any applicable Interest Period, the
London interbank offered rate for such currency as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for such Currency) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, that if a LIBOR Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency, then the LIBO Rate
shall be the Interpolated Rate at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, all subject to Section 2.14.

(b) Section 6.01(b) of the Credit Agreement is hereby amended to delete the
reference to “3.50” appearing therein and to replace it with a reference to
“3.75”.

(c) Section 6.05(c)(ii) of the Credit Agreement is hereby amended to delete the
reference to “3.50” appearing therein and to replace it with a reference to
“3.75”.

3. Release and Pledge. The Administrative Agent and the Lenders party hereto
hereby agree and acknowledge that (i) pursuant to Section 9.02(d)(ii) of the
Credit Agreement, upon the transfer of the Equity Interests of Teleflex Holding
Netherlands B.V. from TFX Equities Incorporated to Teleflex Medical Devices S.à
r.l. as described in Step 18(b) of the description of the Specified
Transactions, all Liens in such Equity Interests granted by TFX Equities
Incorporated to the Administrative Agent shall be, automatically and without any
further action of any party hereto, released pursuant to Section 9.02(d)(ii),
(ii) the Borrower shall (notwithstanding any time period required by
Section 5.09 of the Credit Agreement), within 90 days after the date of the
formation of Teleflex Medical Devices S.à r.l. (or such longer period as the
Administrative Agent may agree, acting in its reasonable discretion), cause the
requirements described in Section 5.09 of the Credit Agreement, as such
requirements apply to the Equity Interests of Teleflex Medical Devices S.à r.l.,
to be satisfied and (iii) the requirements in Section 5.09 of the Credit
Agreement with respect to TFX Support LLC and TFX Growth LLC shall only apply
after the date that is 90 days after the formation of such entities (it being
understood that the Borrower shall not be required to comply with Section 5.09
with respect to such entities if such entities have been dissolved, liquidated,
merged out of existence or otherwise ceased to be Subsidiaries of the Borrower
90 days after the date of the formation of such entities).

4. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (i) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent and the Consent and Reaffirmation
attached hereto duly executed by the Guarantors and (ii) the Administrative
Agent shall have received payment of the Administrative Agent’s and its
affiliates’ fees and expenses (including fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment.

5. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects (or
in all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or materiality) (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, such
representation or warranty is true and correct in all material respects (or in
all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or materiality) as of such specific date).

6. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except as specifically waived herein, the execution, delivery and
effectiveness of this Amendment shall not (i) operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith or (ii) constitute a course of dealing or create any implication that
the Administrative Agent or the Lenders would be willing under any circumstances
in the future to provide the Borrower with any additional waivers, amendments or
other accommodations.

(d) This Amendment shall be a Loan Document.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

TELEFLEX INCORPORATED, as the Borrower

By: /s/ Jake Elguicze
Name: Jake Elguicze
Title: Vice President, Investor Relations and Treasurer



JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

By: /s/ Deborah R. Winkler
Name: Deborah R. Winkler
Title: Vice President



BANK OF AMERICA, N.A., as a Lender

By: /s/ Robert LaPorte
Name: Robert LaPorte
Title: Director



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

By: /s/ B. McNany
Name: B. McNany
Title: Vice President



HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By: /s/ Christopher Querns
Name: Christopher Querns
Title: Vice President






SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By: /s/ David Kee
Name: Jake Elguicze
Title: Managing Director



DNB CAPITAL LLC, as a Lender

By: /s/ Kristie Li
Name: Kristie Li
Title: First Vice President


By: /s/ Thomas Tangen
Name: Thomas Tangen
Title: Senior Vice President

CITIZENS BANK OF PENNSYLVANIA, as a Lender

By: /s/ Devon Starks
Name: Devon Starks
Title: Senior Vice President



PNC BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Domenic L. D’Ginto
Name: Domenic L. D’Ginto
Title: Senior Vice President



CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender

By: /s/ Amy Trapp
Name: Amy Trapp
Title: Managing Director


By: /s/ John Bosco
Name: John Bosco
Title: Director

FIFTH THIRD BANK, as a Lender

By: /s/Tamara M. Dowd
Name: Tamara M. Dowd
Title: Vice President



SANTANDER BANK, N.A., (formerly known as Sovereign Bank, N.A.) as a Lender

By: /s/ Daniel Vilarelle
Name: Daniel Vilarelle
Title: Vice President



U.S. BANK NATIONAL ASSOCIATION, as a Lender

By: /s/ Joseph M. Schnorr
Name: Joseph M. Schnorr
Title: Senior Vice President



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Monique Gasque
Name: Monique Gasque
Title: Vice President



THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Lender

By: /s/ Illegible
Name: Illegible
Title: Director



CITIBANK, N.A., as a Lender

By: /s/ Timothy A. Merriman
Name: Timothy A. Merriman
Title: Senior Vice President







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By: /s/ Christopher Day
Name: Christopher Day
Title: Authorized Signatory


By: /s/ Jean-Marc Vauclair
Name: Jean-Marc Vauclair
Title: Authorized Signatory

BARCLAYS BANK PLC, as a Lender

By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President



GOLDMAN SACHS BANK USA, as a Lender

By: /s/ Ashwin Ramakrishna
Name: Ashwin Ramakrishna
Title: Authorized Signatory


CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Consent and Amendment No. 1 to the Credit Agreement dated as of July 16, 2013
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) by and among Teleflex Incorporated, the Guarantors party thereto,
the financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
which Consent and Amendment No. 1 is dated as of March 27, 2014 (the
“Amendment”). Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Amendment and reaffirms
the terms and conditions of the Credit Agreement and any other Loan Document
executed by it and acknowledges and agrees that such Credit Agreement and each
and every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment.

Dated: March 27, 2014

ARROW INTERNATIONAL, INC.
ARROW INTERNATIONAL INVESTMENT CORP.
ARROW INTERVENTIONAL, INC.
HOTSPUR TECHNOLOGIES, INC.
LMA NORTH AMERICA, INC.
SEMPRUS BIOSCIENCES CORP.
TECHNOLOGY HOLDING COMPANY III
TELEFLEX MEDICAL INCORPORATED
TFX AVIATION INC.
TFX EQUITIES INCORPORATED
TFX INTERNATIONAL CORPORATION
TFX NORTH AMERICA INC.
VASONOVA, INC.
VIDACARE CORPORATION
WOLFE-TORY MEDICAL, INC.

By: /s/ C. Jeffrey Jacobs
Name: C. Jeffrey Jacobs
Title: (1) Vice President and Treasurer (other than for Hotspur Technologies,
Inc., LMA North
America, Inc., Semprus Biosciences Corp., Technology Holding Company III, TFX
Equities
Incorporated, TFX International Corporation, TFX North America Inc. and
Wolfe-Tory Medical, Inc.)
(2) Vice President (in the case of Hotspur Technologies, Inc., LMA North
America, Inc., Semprus
Biosciences Corp., TFX Equities Incorporated and Wolfe-Tory Medical, Inc.)
(3) President (in the case of Technology Holding Company III, TFX Equities
Incorporated and TFX
International Corporation)
(4) President and Treasurer (in the case of TFX North America Inc.)

